Title: 14th.
From: Adams, John Quincy
To: 


       This was a day of humiliation and prayer at Mr. Carey’s: on account of his sickness; and to implore the assistance of providence in choosing a colleague to supply his place. Mr. Webster of Salisbury preached in the forenoon; and performed very well. But Dr. Tucker in the afternoon was very interesting and pathetic; in showing how good and pleasant a thing it is for brethren to dwell together in unity. I attended Mrs. Emery’s funeral. Mr. Andrews made the prayer; and performed even better than was expected. I passed part of the evening with Townsend; called at Mr. Tufts’s, to see Mrs. Shaw; but she was gone out. Mr. Shaw called to see me in the morning. They came in town last night.
      